PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/067,614
Filing Date: 9 Oct 2020
Appellant(s): CureVac AG



__________________
Amanda Schnepp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/1/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13/824,589; 15/015,458 and 16/264,073, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant claims are broadly drawn to methods of using mRNA encoding the S protein from any coronavirus (claim 1) or any SARS coronavirus (claim 5).  The above priority documents do not disclose the broad use of such mRNAs from any given coronavirus, nor the SARS-CoV-2 (only recently discovered, isolated and sequenced in 2020).  All that is disclosed in any of the priority documents is the use of a SARS S protein, which, at the time of filing of these documents, included a single representative species: SARS-CoV-1.  As such, the instant claims are granted a priority dated of 10/9/2020. The filing date of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-19, 25-31 is/are rejected under pre-AIA  35 U.S.C. 102(a) and pre-AIA  35 U.S.C. 102(e) as being anticipated by Ciaramella et al (US 20200197510, 6/25/2020). This rejection is maintained for reasons made of record in the Office Action dated 12/10/2020, 4/1/2021 and for reasons set forth below.
Ciarmella et al disclose and claim mRNA encoding Betacoronavirus (including SARS-CoV) S proteins (¶ [0013]-[0014]) for vaccination in the elderly, up to 90 years old (¶ [0113]).  The vaccine may be complexed with a cationic lipid particle (¶ [0015]).  The G/C content is enhanced relative to the wild-type sequence (¶ [0291]).  The mRNAs may: have a 5’ cap (claim 141); a poly-A (claim 140); 5’ and 3’ UTRs (claim 139); base modifications (claim 144); comprise PEG (claim 146). Adjuvants are taught in ¶ [0163]. Intramuscular injection is taught in ¶ [0127].  The methods produce specific immune responses, including neutralizing antibodies (claims 162-165) and a Th1 response (Fig. 3, ¶ [0144], Example 156).  Administration may include at least two doses at least 10 days apart (¶ [0806]).  Overall, the invention is intended for vaccination of humans to treat human disease (¶’s [0108]-[0113], [009], [0122]).  The neutralizing antibodies disclosed are considered to be protective (¶’s [0122]-[0123]), claims 164-165).

(2) Response to Argument
Applicants essentially assert that: 1) the claims have literal support in the priority documents as filed and that one of skill in the art would have recognized that applicants’ disclosure could include encompass each and every viral antigen; 2) the specification teaches the efficacy of mRNA as a vaccine delivery vehicle; 3) the specification provides methods for treating “severe acute respiratory syndrome”, and there is no need to provide ipsis verbis support for a claimed invention; 4) the lack of disclosure of the SARS-CoV-2 spike protein is irrelevant, and argue claim 5 separately because a SARS-CoV-1 spike protein is disclosed; 5) the instant application should be afforded a priority date of 2/29/2012, which is prior to the Ciaramella et al reference.
Regarding 1), this is false. There is no broad disclosure of a genus of “coronavirus spike proteins” for reasons of record, yet, the claims encompass a genus comprising hundreds of possible species (US patent 10,702,000 teaches several in the Betacoronavirus subgenera; 60 different coronaviruses have been identified from bats, etc.).  As detailed previously, applicants have disclosed a single species of coronavirus spike protein, SARS CoV, yet seek to claim the entire genus.  “It is not sufficient for purposes of the written description requirement of Section 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.” Lockwood v. American Airlines Inc., 41 USPQ2d 1961, 1966 (CAFC 1997).
Regarding 2), this may be true and is not disputed. However, the specific relevance to the instant rejections is not explained. That the specification reasonably teaches an immune response to influenza HA antigens could be induced in elderly mice via mRNA vaccination is not disputed, it is not the claimed invention and thus does not appear relevant to the issues on appeal.
Regarding 3), such is not convincing.  Applicants provide evidence for support of a single species of coronavirus spike protein (i.e. SARS-CoV-1), and nothing more.  What other antigens could be used to treat “severe acute respiratory syndrome” other than the spike of SARS CoV-1, i.e. the species already acknowledged to be disclosed?  The Examiner has not required ipsis verbis support for the claimed invention; rather, the analysis has focused what has been relevantly disclosed as a whole? Whereas it is acknowledged that many viral antigens are disclosed by the instant specification, only a single coronavirus spike protein has been disclosed.  In conjunction with the remainder of the specification, there is nothing to lead one of skill in the art to conclude that applicant’s disclosure included every single viral antigen (a perhaps unknowable genus), let alone any given coronavirus antigen or spike protein antigen.  All viral antigens do not automatically induce an immune response upon expression in a host (HIV is a famous example), therefore it would appear that applicants reasoning in this regard would not support methods including any given “viral antigen”.
Regarding 4), such is not convincing.  Applicants analogy with influenza is a genus-to-species comparison, i.e. disclosure of “influenza antigens” is a reasonable disclosure of a genus in an art concerned with using multiple antigens, whereas disclosure of a single species (as is the case here) cannot be considered a teachings of a genus.  Regarding claim 5, it is noted that the claim is not singular and thus comprises a genus comprising methods using any given SARS CoV spike protein.  As previously set forth above, there is no disclosure of SARS CoV-2 in the instant application, yet this is encompassed by the claim.
Regarding 5), such is not convincing for the reasons above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633    

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
                                                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.